DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/2022, 6/23/2022, 4/28/2022, 11/03/2021, 5/20/2021, and 3/19/2021 have been considered by the examiner. 

Claim Objections
Claims  1 and  5  are objected to because of the following informalities:  

Regarding claim 1, the term of “redirects light from an object” (line 4) is vague and renders the claims indefinite and lacks antecedent, as there are more than one light beam from the object side, further claim cites that  “the light” (line 6) is indefinite and lacks antecedent;  the claim will be treated as “redirects a light beam from an object” in line 4.

Regarding claim 5, the term of “the effective focal length of the folded optical system“ (lines 5-6) is vague and render the claim indefinite and lacks antecedent; as the claim will be treated as “an effective focal length of the folded optical system” (lines 5-6). 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, Claim 1 cites a first prism and a second prism without defining types and/or geometric configurations of the prisms. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and practice/use it.
Further, claim is vague as its scope is broader than justified by the description and drawings.
Claim 1 defines a first prism and a second prism without defining the type or the geometry of the prisms, whereas the description and disclosure of the application is limited to single reflection prisms with an approximate 90° bending of the optical path. Thus, Claim 1 also covers multiple reflection prisms (in-plane and out-of-plane), which go beyond the disclosure of the application.

Claims 2-20 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding Claims 9, 10, 13, and 14,  each define a limitation of a single surface without any limitations on the other surfaces. However, every single embodiment of the application has a Convex-Convex and Concave-Concave surface sequence.
These claims thus encompass, for example, other lens shapes which find no support in the application. In other words, it is unclear how the advantages can be achieved or the problem mentioned solved over the whole extent of the claim.

Regarding claim 8, the term of “the focal length of the first prism along the y axis “ (line 5) and “the focal length of the first prism along the x axis” (lines 5-6) are vague and lacks antecedent. Claim 8 depends on claim 7 then claim 4 and claim 1, however, none of the claims cites “a focal length”.

Regarding claim 12, the term of “the focal length of the second prism along the y axis “ (line 5) and “the focal length of the second prism along the x axis” (lines 5-6) are vague and lacks antecedent. Claim 12 depends on claim 11 then claim 4 and claim 1, however, none of the claims cites “a focal length”.



                          
 Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-6, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togino et al. (US6166858).
           Regarding claim 1, Togino teaches a folded optical system (abstract, a high-performance image-forming optical system), comprising:
a first prism (fig.2, first prism 10); and
a second prism (fig.2, second prism 20);
wherein the first prism redirects light from an object field to the second prism (abstract, fig.2, the
image-forming optical system has a first prism placed on the object side and a second prism placed on the image side …. the first prism has a first surface through which a light beam enters the first prism, a second surface reflecting the incident light beam in the prism, a third surface reflecting the reflected light beam in the prism, and a fourth surface through which the light beam exits from the prism);
wherein the second prism (fig.2, second prism 20) has only one reflecting surface (fig.2, surface 22) for
internally reflecting the light and redirects the light to form an image of the object field at an image plane(see fig.2, the second prism 20 has only one reflecting surface 22 for internally reflecting the light and redirects the light to form an image plane 3); and
wherein at least one surface of at least one of the prisms is rotationally asymmetric (abstract, the reflecting surface has a rotationally asymmetric surface).

Regarding claim 4, Togino discloses the invention as described in Claim 1 and further teaches  wherein each prism has a first surface S1 (fig,2, 11, 21), a second surface S2 (fig.2, 12, 22), and a third surface S3 (fig.2, 13, 23) on an optical axis of the folded optical system (col 19, line 11, , Z is an optical axis), wherein optical characteristics of the surfaces are defined along two axes of symmetry x and y relative to the optical axis at the surfaces, wherein the x axis at the surfaces are parallel to each other and perpendicular to the optical axis (col 19, lines 25-63, a free-form surface having only one plane of symmetry parallel to the YZ-plane, that mean x and y relative to the optical axis at the surfaces, wherein the x axis at the surfaces are parallel to each other and perpendicular to the optical axis) , and wherein the y axis at each surface is rotated around the x axis to conform to the surface (col 18, lines 45-60, In Example 1 to 10, the decentration of each surface is made in the YZ-plane, and the one and only plane of symmetry of each rotationally asymmetric free-form surface is the YZ-plane that mean the y axis at each surface is rotated around the x axis to conform to the surface).

Regarding claim 5, Togino discloses the invention as described in Claim 4 and further teaches wherein the folded optical system satisfies the following condition:
f x =f y =f sys,
where fx is focal length through the folded optical system on the x axis, fy is focal length through the folded optical system on the y axis, and fsys is the effective focal length of the folded optical system.   (col 15, lines 37-38, the image-forming optical system according to the present invention may be a single focal length lens system, that means wherein the folded optical system could satisfies the following condition:  f x =f y =f sys,
where fx is focal length through the folded optical system on the x axis, fy is focal length through the folded optical system on the y axis, and fsys is the effective focal length of the folded optical system).
  
Regarding claim 6, Togino discloses the invention as described in Claim 4 and further teaches  wherein, for each prism, focal lengths along the x axis at the prism are different than focal lengths along the y axis at the prism. (col 14, lines 45-51, It is also possible to effect focusing by moving a plurality of wedge-shaped prisms, which are formed by dividing a plane-parallel plate, in a direction perpendicular to the Z-axis. In this case also, focusing can be performed independently of the decentration of the image- forming optical system; that means, for each prism, focal lengths can be along the x axis at the prism are different than focal lengths along the y axis at the prism).

 
Regarding claim 15, Togino discloses the invention as described in Claim 4 and further teaches wherein surface S2 of the first prism reflects light from a first axis to a second axis (see fig.2, surface 13  reflects light from a first axis to a second axis);
wherein surface S2 of the second prism reflects light from the second axis to a third axis (see fig.2, surface 22 of the second prism reflects light from the second axis to a third axis); and
wherein at least one of the surfaces S2 is rotationally asymmetric (fig.2, abstract, the reflecting surface has a rotationally asymmetric surface).

Regarding claim 19, Togino discloses the invention as described in Claim 1 and further teaches wherein the folded optical system is a component of a camera (figs.12-16,electronic camera) comprising a photosensor (fig.14, CCD 49) configured to capture light projected onto a surface of the photosensor wherein the second prism redirects the light to form the image of the object field at the image plane at the surface of the photosensor (see fig.14, a camera to capture light projected onto a surface of the photosensor CCD 49 wherein the second prism redirects the light to form the image of the object field at the image plane at the surface of the photosensor CCD 49).
  
Regarding claim 20, Togino  discloses the invention as described in Claim 19 and further teaches  wherein the camera is a component of a device (col 1, lines 10-11, image pickup device, e.g. video cameras, digital still cameras, film scanners, and endoscopes) comprising:
one or more processors (fig.14,processor 52, fig.16a, video processor 73); and
a memory comprising program instructions executable by at least one of the one or more processors to control operations of the camera (processor 52 is provided with a memory, memory may be provided separately from the processor 52; col 38, lines 20-22, the processor 52 also controls a recording device 61 for recording the object image detected by the CCD 49 in the form of electronic information). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Togino et al. (US6166858) , in view of Heimer (US20080291531).

Regarding claim 2, Togino discloses the invention as described in Claim 1, but does not teach wherein further comprising an aperture stop located at a first surface of the first prism.

However, in an analogous optical system, Heimer teaches a folded optical system (Heimer, fig.13A, abstract, a high-performance image-forming optical objective lens made compact and thin, particularly in the object side direction, by twice folding the optical path by means of two prism lenses); 
wherein further comprising an aperture stop (fig.13A, aperture stop 1398) located at a first surface of the first prism (fig.13A, para 73, lines 13-17, an aperture stop 1398 may be disposed in proximity to the first transmitting surface 1320a of the first prism 1330).

           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Togino with the aperture stop as taught by Heimer for the purpose of providing a minimal forward projection in object space from the helmet (abstract).

Regarding claim 3, Togino discloses the invention as described in Claim 1, but does not teach wherein F-number of the folded optical system is <=2.4, and wherein full field of view (FOV) of the folded optical system is <=30 degrees. 

However, in an analogous optical system, Heimer teaches a folded optical system (Heimer, fig.13A, abstract, a high-performance image-forming optical objective lens made compact and thin, particularly in the object side direction, by twice folding the optical path by means of two prism lenses); 
wherein F-number of the folded optical system is <=2.4 (Heimer, para 73, lines , FIGS. 13A-B, the f-number changes from approximately 1.0 to 1.2), and wherein full field of view (FOV) of the folded optical system is <=30 degrees (para 6, lines 6-7, the angular field-of-view …, for example, 30°).
          
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Togino with the F-number and the field of view as taught by Heimer for the purpose of providing a minimal forward projection in object space from the helmet (abstract).

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Togino et al. (US6166858).

Regarding claim 7, Togino discloses the invention as described in Claim 4, but is silent to wherein refractive power of the first prism along the x axis is stronger than refractive power of the first prism along the y axis.

However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements) (Togino, Col 23 to Col 35, data of Example 1 to Example 10).

It is not inventive to discover the optimum or workable ranges (ratio of focal lengths) by routine experimentation (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). As is understood by those in the art, the ratio of focal lengths is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the distance between the lens elements as taught by Togino to achieve a suitable ratio of focal lengths. Doing so would allow proper selection of an optical object.

Regarding claim 8, Togino discloses the invention as described in Claim 7, but is silent to wherein the first prism satisfies the following conditions:
0.55<f P1y /f sys<0.85,
0.5<f P1x /f sys<0.8,
where fP1y is the focal length of the first prism along the y axis, fP1x is the focal length of the first prism along the x axis, and fsys is effective focal length of the folded optical system. 

However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements) (Togino, Col 23 to Col 35, data of Example 1 to Example 10).

It is not inventive to discover the optimum or workable ranges (ratio of focal lengths) by routine experimentation (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)) . As is understood by those in the art, the ratio of focal lengths is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the distance between the lens elements as taught by Togino to achieve a suitable ratio of focal lengths. Doing so would allow proper selection of an optical object.

Regarding claim 9, Togino discloses the invention as described in Claim 4, but is silent to wherein surface S1 of the first prism is convex in a paraxial region and satisfies the following conditions:
1.2<f P1S1y /f P1y,
f P1S1x /f P1x<2.8,
where fP1S1y and fP1S1x are focal lengths of surface S1 of the first prism on the y and x axes, respectively.   

However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements) (Togino, Col 23 to Col 35, data of Example 1 to Example 10).

It is not inventive to discover the optimum or workable ranges (ratio of focal lengths) by routine experimentation (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). As is understood by those in the art, the ratio of focal lengths is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the distance between the lens elements as taught by Togino to achieve a suitable ratio of focal lengths. Doing so would allow proper selection of an optical object.

Regarding claim 10, Togino discloses the invention as described in Claim 4, but is silent to wherein surface S3 of the first prism is convex in a paraxial region and satisfies the following conditions:
1<f P1S3x /f P1x<3,
4<f P1S3y /f P1y<5,
where fP1S3y and fP1S3x are focal lengths of surface S3 of the first prism on the y and x axes, respectively.  

However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements) (Togino, Col 23 to Col 35, data of Example 1 to Example 10).

It is not inventive to discover the optimum or workable ranges (ratio of focal lengths) by routine experimentation (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)) . As is understood by those in the art, the ratio of focal lengths is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the distance between the lens elements as taught by Togino to achieve a suitable ratio of focal lengths. Doing so would allow proper selection of an optical object.

Regarding claim 11, Togino discloses the invention as described in Claim 4, but is silent to wherein refractive power of the second prism along the x axis is stronger than refractive power of the second prism along the y axis.

However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements) (Togino, Col 23 to Col 35, data of Example 1 to Example 10).

It is not inventive to discover the optimum or workable ranges (ratio of focal lengths) by routine experimentation (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). As is understood by those in the art, the ratio of focal lengths is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the distance between the lens elements as taught by Togino to achieve a suitable ratio of focal lengths. Doing so would allow proper selection of an optical object.

Regarding claim 12, Togino discloses the invention as described in Claim 11, but is silent to wherein the second prism satisfies the following conditions:
−1<f P2y /f sys<−0.4,
−1<f P2x /f sys<−0.7,
where fP2y is the focal length of the second prism along the y axis, fP2x is the focal length of the second prism along the x axis, and fsys is the effective focal length of the folded optical system.

However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements) (Togino, Col 23 to Col 35, data of Example 1 to Example 10).

It is not inventive to discover the optimum or workable ranges (ratio of focal lengths) by routine experimentation (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). As is understood by those in the art, the ratio of focal lengths is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the distance between the lens elements as taught by Togino to achieve a suitable ratio of focal lengths. Doing so would allow proper selection of an optical object.

Regarding claim 13, Togino discloses the invention as described in Claim 4, but is silent to wherein surface S1 of the second prism is concave in the paraxial region, and satisfies the following conditions:
1<f P2S1y /f P2y,
f P2S1x /f P2x<3,
where fP2S1y and fP2S1x are focal lengths of surface S1 of the second prism on the y and x axes, respectively.

However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements) (Togino, Col 23 to Col 35, data of Example 1 to Example 10).

It is not inventive to discover the optimum or workable ranges (ratio of focal lengths) by routine experimentation (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). As is understood by those in the art, the ratio of focal lengths is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the distance between the lens elements as taught by Togino to achieve a suitable ratio of focal lengths. Doing so would allow proper selection of an optical object.

Regarding claim 14, Togino discloses the invention as described in Claim 4, but is silent to wherein surface S3 of the second prism is concave in a paraxial region and satisfies the following conditions:
3<f P2S3x /f P2y<7,
1<f P2S3y /f P2y<3,
where fP2S3y and fP2S3x are focal lengths of surface S3 of the second prism on the y and x axes, respectively. 

However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements) (Togino, Col 23 to Col 35, data of Example 1 to Example 10).

It is not inventive to discover the optimum or workable ranges (ratio of focal lengths) by routine experimentation (--it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). As is understood by those in the art, the ratio of focal lengths is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the distance between the lens elements as taught by Togino to achieve a suitable ratio of focal lengths. Doing so would allow proper selection of an optical object.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Togino et al. (US6166858),  in view of Border et al. (US20080291531), cited by applicant.
  
Regarding claim 16, Togino discloses the invention as described in Claim 4, but is silent to wherein the first prism satisfies the following condition:
70 degrees <Alpha 1 <110 degrees,
where Alpha 1 is the angle between a tangent line to surface S1 of the first prism and a tangent line to surface S3 of the first prism.

However, in an analogous optical system, Border teaches a folded optical system (Border, figs.3-5, para 27, line 1, folded lens);  
wherein the first prism (fig.5, 510) satisfies the following condition:
70 degree s<Alpha 1 <110 degrees ( 70 degree s<Alpha 1 <110 , see annotated image below, Border fig.5, can be estimated as Alpha 1 > 70 and <110),
where Alpha 1 is the angle between a tangent line to surface S1 of the first prism (see annotated image below, Border fig.5, P1S1)  and a tangent line to surface S3 of the first prism (see annotated image below, Border fig.5, the dash lines).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Togino with the optical structure as taught by Border for the purpose to provide a low cost folded optical assembly for an image capture device wherein the thickness of the optical assembly is less than 7 mm (para 2, lines 9-11).


    PNG
    media_image1.png
    863
    592
    media_image1.png
    Greyscale
  

Regarding claim 17, Togino discloses the invention as described in Claim 4, but is silent to wherein the second prism satisfies the following condition:
70 degrees < Alpha 2 <110,
where Alpha 2 is the angle between a tangent line to surface S1 of the second prism and a tangent line to surface S3 of the second prism.

 However, in an analogous optical system, Border teaches a folded optical system (Border, figs.3-5, para 27, line 1, folded lens);  
wherein the second prism satisfies the following condition:
70 degrees < Alpha 2 < 110 degrees ( 70 degrees < Alpha 2 < 110 , see annotated image above, Border fig.5, can be estimated as Alpha 2 > 70 and <110),
where Alpha 2 is the angle between a tangent line to surface S1 of the second prism (see annotated image above, Border fig,5, P2S1) and a tangent line to surface S3 of the second prism (see annotated image above, Border fig,5, the round dash lines).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Togino with the optical structure as taught by Border for the purpose to provide a low cost folded optical assembly for an image capture device wherein the thickness of the optical assembly is less than 7 mm (para 2, lines 9-11).

Regarding claim 18, Togino  discloses the invention as described in Claim 1, but is silent to wherein the first prism is formed of an optical material with an Abbe number vd1 that satisfies the condition vd1>50, and wherein the second prism is formed of an optical material with an Abbe number vd2 that satisfies the condition vd2<30.

However, in an analogous optical system, Border teaches a folded optical system (Border, figs.3-5, para 27, line 1, folded lens);  
wherein the first prism (fig.5, 510) is formed of an optical material with an Abbe number vd1 that satisfies the condition vd1>50 (Vd1= 51.79, para 41, data of table 2, Element 2, Zeonex-E48R, Abbe number is about 51.79), and wherein the second prism (fig.5, 520) is formed of an optical material with an Abbe number vd2 that satisfies the condition vd2<30 (vd2=30, para 41, data of table 2, Element 3, Polycarbonate, Abbe number is about 30).
          
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Togino with the optical material as taught by Border for the purpose to enable color correction and four surfaces that can be aspheric shape if needed to correct for monochromatic aberrations. (para 38, lines 13-15).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KUEI-JEN L EDENFIELD/
Examiner, Art Unit 2872                                                                                                                                                                                                       
/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872